Exhibit 10.1

 
EMPLOYERS HOLDINGS, INC.
EQUITY AND INCENTIVE PLAN
 
FORM OF RESTRICTED STOCK UNIT AGREEMENT
 
THIS RESTRICTED STOCK UNIT AGREEMENT (the "Agreement"), is made effective as of
____________ (the "Date of Grant"), between Employers Holdings, Inc. (the
"Company") and the individual named as the grantee on the signature page hereto
(the "Grantee").  Capitalized terms not defined herein will have the meanings
ascribed to such terms in the Company Equity and Incentive Plan, as amended from
time to time (the "Plan").  To the extent that there is a conflict between the
terms of the Plan and this Agreement, the terms of the Plan will govern.
 
1.           Grant of Restricted Stock Units.  The Company hereby grants to the
Grantee, subject to adjustment as set forth in the Plan, __________________
Restricted Stock Units (the "RSUs").  The RSUs shall be subject to the terms and
conditions set forth herein and, to the extent applicable, the Plan.
 
2.           Vesting of Restricted Stock Units.
 
    (a)           Subject to Sections 2(b) and 2(c) below, the RSUs shall become
vested as to 25% of the RSUs on each of the first four anniversaries following
the Date of Grant, provided that the Grantee has been continuously employed by
the Company or any Subsidiary of the Company through the relevant vesting dates
and subject to accelerated vesting as set forth in Section 3 below and Section 7
of the Plan.
 
    (b)           Termination of Employment by Reason of Death or
Disability.  If the Grantee's employment with the Company and any Subsidiary of
the Company terminates by reason of death or the Grantee's total and permanent
disability (as defined in any agreement between the Grantee and the Company or,
if no such agreement is in effect, as determined by the Committee (or its
delegate) in its good faith discretion), then the RSUs shall become fully vested
as of such date of termination.
 
    (c)           Termination of Employment other than by Reason of Death or
Disability.  Subject to Section 3 below, if the Grantee's employment with the
Company and any Subsidiary of the Company terminates for any reason other
than by reason of death or the Grantee's total and permanent disability, then
all of the Grantee's unvested RSUs shall immediately be forfeited and canceled
as of such date without consideration.
 
3.           Change in Control Provisions.  In the event of a Change of Control:
 
    (a)           If RSUs Are Assumed.  If the RSUs are assumed or substituted
for in connection with a Change in Control, then, upon the termination of the
Grantee’s employment without Cause during the 24-month period following such
Change in Control, (i) such RSUs shall become fully vested, (ii) any
restrictions, payment conditions, and forfeiture conditions
 
 

--------------------------------------------------------------------------------


 
applicable to such RSUs shall lapse, and (iii) any performance conditions
imposed with respect to such RSUs shall be deemed to be fully achieved.
 
    (b)           If RSUs Are Not Assumed.  With respect to outstanding RSUs
that are not assumed or substituted in connection with a Change in Control, upon
the occurrence of the Change in Control (i) such RSUs shall become fully vested,
(ii) any restrictions, payment conditions, and forfeiture conditions applicable
to any such RSUs shall lapse, and (iii) any performance conditions imposed with
respect to such RSUs shall be deemed to be fully achieved.
 
    (c)           Definition of Assumed or Substituted For.  For purposes of
this Section 3, RSUs shall be considered assumed or substituted for if,
following the Change in Control, such RSUs remain subject to the same terms and
conditions that were applicable to such units immediately prior to the Change in
Control, except that such units confer the right to receive, for each such unit
the consideration (whether stock, cash or other securities or property) received
in the Change in Control by holders of shares of Stock for each share of Stock
held on the effective date of the Change in Control (and if holders were offered
a choice of consideration, the type of consideration chosen by the greatest
number of holders of the outstanding shares).  Such assumption or substitution
shall comply with the applicable provisions of section 409A of the Code.
 
    (d)           Discretionary Cashout.  Notwithstanding any other provision of
the Plan or this Agreement, in the event of a Change in Control, the Committee
may, in its discretion, provide that upon the occurrence of the Change in
Control, the RSUs shall be cancelled in exchange for a payment in an amount
equal to (i) the consideration paid per share of Stock in the Change in Control
multiplied by (ii) the number of RSUs granted hereunder that had not been
settled as of such date.  Such payment shall be made within 30 days following
such Change in Control.
 
4.           Settlement of RSUs.  Unless otherwise provided in Section 3 above
or in the Plan, including, without limitation, by reason of a Change in Control,
the RSUs shall be settled in whole shares of Stock (i.e., the Grantee shall
receive one share of Stock for each RSU) within 30 days following the date such
RSUs become vested.
 
5.           No Right to Continued Employment.  Neither the Plan nor this
Agreement shall be construed as giving the Grantee the right to continue in the
employ or service of the Company or any Subsidiary of the Company or to be
entitled to any remuneration or benefits not set forth in the Plan, this
Agreement or other agreement or to interfere with or limit in any way the right
of the Company or any such Subsidiary to terminate such Grantee's employment.
 
6.           Legend on Certificates.  The certificates representing the whole
shares of Stock issued in settlement of the RSUs that are delivered to the
Grantee pursuant to Section 4 of the Agreement shall be subject to such stop
transfer orders and other restrictions as the Committee may determine is
required by the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such shares of Stock are
listed, any applicable federal or state laws and the Company's Certificate of
Incorporation and Bylaws, and the Committee may cause a legend or legends to be
put on any such certificates to make appropriate reference to such restrictions.
 
 
2

--------------------------------------------------------------------------------


 
7.           Transferability.  An RSU may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Grantee otherwise
than by will or by the laws of descent and distribution, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Subsidiary of the Company;
provided that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance.
 
8.           Tax Withholding.   The Company shall have the power and the right
to deduct or withhold from the grant of RSUs, or require the Grantee or
beneficiary to remit to the Company, an amount sufficient to satisfy federal,
state, and local taxes, domestic or foreign, required by law or regulation to be
withheld with respect to any taxable event arising as a result of this
Agreement.  Without limiting the foregoing, the Company shall be entitled to
require, as a condition of delivery of the shares of Stock in settlement of the
RSUs, that the Grantee agree to remit an amount in cash sufficient to satisfy
all then current and/or estimated future federal, state and local withholding,
and other taxes relating thereto.
 
9.           Securities Laws.  Upon the acquisition of any shares of Stock
pursuant to the settlement of the RSUs, the Grantee will make or enter into such
written representations, warranties and agreements as the Committee may
reasonably request in order to comply with applicable securities laws or with
this Agreement.
 
10.         Notices.  Any notice under this Agreement shall be addressed to the
Company in care of the Chief Legal Officer, addressed to the principal executive
office of the Company and to the Grantee at the address last appearing in the
records of the Company for the Grantee or to either party at such other address
as either party hereto may hereafter designate in writing to the other.  Any
such notice shall be deemed effective upon receipt thereof by the addressee.
 
11.         Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without regard to the conflicts
of laws provisions thereof.
 
12.         Restricted Stock Units Subject to Plan.  By entering into this
Agreement the Grantee agrees and acknowledges that the Grantee has received and
read a copy of the Plan.  The RSUs and the Shares issued upon settlement thereof
are subject to the Plan, which is hereby incorporated by reference.  In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan shall
govern and prevail.
 
13.         No Stockholder Rights.  The Grantee shall have no rights of a
stockholder of the Company with respect to the RSUs, including, but not limited
to, the rights to vote and receive ordinary dividends other than the dividend
equivalents described in paragraph 1 above, until the date of issuance of a
stock certificate for such shares of Stock.
 
14.         Repayment Upon Restatement:  In the event the Company is required to
restate any of its financial statements, the Company may require the Grantee to
repay to the
 
 
3

--------------------------------------------------------------------------------


 
Company the aggregate Fair Market Value of any RSUs that were settled or to
cancel any outstanding RSUs.
 
15.         Section 409A Compliance. It is intended that this Agreement shall
comply with the provisions of section 409A of the Code so as not to subject the
Grantee to the payment of additional taxes or interest under section 409A of the
Code.  In furtherance of this intent, this Agreement shall be interpreted,
operated, and administered in a manner consistent with these intentions, and to
the extent that any regulations or other guidance issued under section 409A of
the Code would result in the Grantee being subject to payment of additional
income taxes or interest under section 409A of the Code, the Grantee and the
Company agree to amend this Agreement the extent feasible to avoid the
application of such taxes or interest under section 409A of the Code.
 
16.         Signature in Counterparts.  This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
 
IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.
 



 
EMPLOYERS HOLDINGS, INC.
                   
By:
       
Douglas D. Dirks
     
President and Chief Executive Officer
                           
GRANTEE
                                         



 
 


4


--------------------------------------------------------------------------------